Citation Nr: 0912947	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) as of June 1, 1988, a 
rating in excess of 50 percent as of February 8, 2001, and a 
rating in excess of 70 percent as of April 23, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1970 and from April 1971 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which established the initial 10 percent 
rating from June 1, 1988, and a 50 percent rating from 
February 8, 2001.   The Veteran then moved to the 
jurisdiction of the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran appeared before a Veterans Law Judge (VLJ) who is 
no longer employed by the Board in a September 2005 Central 
Office to present testimony on the issue on appeal.  The 
hearing transcript from that hearing has been associated with 
the claims file.  However, when a VLJ who has conducted a 
hearing is no longer available to adjudicate the claim, the 
Veteran has a right to provide testimony in another Board 
hearing with a new VLJ.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.707 (2008).  

In correspondence from the Veteran in March 2008, he 
indicated that he desired a new hearing on this basis.  As 
the Veteran had a right to such hearing, but one had not been 
afforded him, this appeal was remanded by the Board in April 
2008 for the requested hearing to be scheduled pursuant to 
38 C.F.R. § 20.700(a).

Subsequent to the Board remand, in November 2008, the Veteran 
withdrew his request for a Board hearing and the RO issued a 
Supplemental Statement of the Case.  The case was then re-
certified to the Board for adjudication of the appeal.  

In January 2009, before promulgation of a Board decision on 
the matter, the Board received notice from the Veteran's 
representative that the Veteran desired to renew his request 
for a Travel Board hearing.  Therefore, as the Veteran has 
expressed a desire to appear in person before the Board to 
present personal testimony on the issue on appeal, yet no new 
hearing has yet to be provided, the Veteran must be scheduled 
for the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board 
hearing in accordance with applicable 
procedures as established by 38 C.F.R. 
§ 20.704.  Notify the appellant of the 
date, time and place of such a hearing 
by letter mailed to his current address 
of record.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




